DETAILED ACTION
This action is in reply to the submission filed on 12/22/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s cancellation of claim 9, and amendments to claims 1-4, 11-14, 19 and 20 are acknowledged.
Claims 1-8 and 10-20 are currently pending and have been examined under the effective filing date of 11/21/2019.
Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive. The claim amendments clarifying the number of antennae has been taught by Chen, and the location of the antenna as well.  Mizushima teaches the orientation of the reflector plate in regards to the antenna, and Nikitin teaches the conveyor belt of the invention as well.
Regarding page 9 of Applicant’s remarks, Examiner posits Mizushima teaches reflectors on both sides of the antenna, therefore a first portion of a reflector must necessarily be under a second portion of an antenna.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2013/0015240 A1) in view of Nikitin et al. (Pub. No. US 2014/0197926 A1) and in further view of Mizushima (JP 2006252181 A.)
Regarding Claims 1 and 11, Chen discloses a wireless tag reading checkout apparatus, comprising: 
a conveyor configured to convey, along a first direction, objects with wireless tags attached thereto; (Chen ¶0043; the sensor will activate an RFID reader to access data that is registered in the memory embedded inside the RFID tag 521, 522 attached on the book through the RFID antenna 283…book transportation channel can be formed as a conveyor belt structure)
an antenna arranged under the conveyor in a second direction perpendicular to the first direction and configured to transmit an interrogation wave for reading wireless tags and receive a response wave from the wireless tags; (Chen ¶0043; RFID antenna 351 that is disposed under the substrate 311 of the book transportation channel 281.) Examiner notes that Fig. 3 of the invention teaches the antenna below the conveyor, as does Chen.
and perform checkout processing using information received from the wireless tag. (Chen ¶0041; as soon as the automatic book return operation is complete, the printer 141, 241 of the RFID-based book return apparatus will be enabled to print out a receipt that is to be outputted from its print-out gate 142, 242.)
Chen does not, but Nikitin does disclose a controller configured to: 
calculate changes in a phase difference between the interrogation wave and a response wave from a wireless tag over a time period during which an object is conveyed by the conveyor, (Nikitin ¶0120; phase difference of arrival techniques can be applied to the shopping cart system as the portal system where multiple phase measurements are made from the backscattered signal of the tag to determine if the tag is in motion or not relative to the antenna.) (Nikitin ¶0098; a conveyor belt and move a tagged item until it determined that it was in front of the antenna)
identify whether the wireless tag responding to the interrogation wave is on the object conveyed by the conveyor using the calculated changes in the phase difference. (Nikitin ¶0123; compare the acceleration profiles (obtained from phase readings over time) from that tag with other tags. These profiles would be unique for each cart (because even tiny deviations from uniform motion will result in big acceleration changes for tags not moving with the cart as seen by the cart reader) but will be very similar for all items in a given cart (because they all move as a whole). It would be somewhat analogous to solving the false positives for forklifts, but measuring motion in a different way. The motion may be measured using e.g. time domain phase difference of arrival)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Chen with the known technique of phase difference determination in Nikitin because applying the known technique would have yielded predictable results and resulted in an improved system by allowing less errors in determining location of product goods, therefore allowing for less stoppages of order inclusions.  The known technique of 
Chen as modified by Nikitin does not, but Mizushima does disclose:
a radio wave reflector arranged under the conveyor in the second direction and including a first portion located at an upstream end of the radio wave reflector in the first direction, wherein the first portion is under a second portion of the antenna located at a downstream end thereof in the first direction. (Mizushima; Metal reflectors provided on both sides of the antenna for reflecting the electromagnetic wave toward the antenna)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Chen with the known technique of partial coverage of a signal in Mizushima because applying the known technique would have yielded predictable results of ensuring spot coverage of the signal and resulted in an improved system by allowing less (Mizushima; in order to reflect the electromagnetic waves emitted from the RFID tag T toward the opposing antenna 3,)

Claim 20 is rejected on the same basis as claims 1 and 11, with the additional limitations of:
perform checkout processing based on information stored in the wireless tag of the object that has been identified as having been conveyed by the conveyor. (Chen ¶0041; as soon as the automatic book return operation is complete, the printer 141, 241 of the RFID-based book return apparatus will be enabled to print out a receipt that is to be outputted from its print-out gate 142, 242.)

Regarding Claims 2 and 12, Chen as modified by Nikitin and Mizushima discloses the wireless tag reading checkout apparatus according to claim 1, wherein an upper surface of the first portion of the radio wave reflector contacts a lower surface of the second portion of the antenna. (Mizushima; Metal reflectors provided on both sides of the antenna for reflecting the electromagnetic wave toward the antenna)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Chen with the known technique of partial coverage of a signal in Mizushima because (Mizushima; in order to reflect the electromagnetic waves emitted from the RFID tag T toward the opposing antenna 3,)

Regarding Claims 3 and 13, Chen as modified by Nikitin and Mizushima discloses the wireless tag reading checkout apparatus according to claim 2, wherein the antenna is located immediately under a center of a particular section of the conveyor on which a plurality of sensors for detecting the objects are disposed, (Chen Figure 3C; 353, RFID antenna… ¶0043; RFID antenna 351 that is disposed under the substrate 311 of the book transportation channel 281.) (Chen ¶0041; at least one RFID antenna 131, 231.)

Regarding Claims 4 and 14, Chen as modified by Nikitin and Mizushima discloses the wireless tag reading checkout apparatus according to claim 1, further comprising: 
a memory that stores reference data that indicates changes in phase difference between the interrogation wave and a response wave from a wireless tag during a conveyance of the wireless tag by the conveyor, wherein whether or not the wireless tag responding to the interrogation wave is identified as being on the object is based on a comparison of the calculated changes in phase difference to (Nikitin ¶0123; compare the acceleration profiles (obtained from phase readings over time) from that tag with other tags. These profiles would be unique for each cart (because even tiny deviations from uniform motion will result in big acceleration changes for tags not moving with the cart as seen by the cart reader) but will be very similar for all items in a given cart (because they all move as a whole). It would be somewhat analogous to solving the false positives for forklifts, but measuring motion in a different way. The motion may be measured using e.g. time domain phase difference of arrival)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Chen with the known technique of phase difference determination in Nikitin because applying the known technique would have yielded predictable results and resulted in an improved system by allowing less errors in determining location of product goods, therefore allowing for less stoppages of order inclusions.  The known technique of phase difference is documented in Goren (KR 20060009854 A) “Fixed RFID readers 104 can be used to identify the location of the asset tag is attached as part of the real-time location systems (RTLS). Fixed RFID readers 104 may be determined by utilizing the phase difference reaches technique (phase difference of arrival technology) where the tag attached to the asset with a high accuracy. This 

Regarding Claims 5 and 15, Chen as modified by Nikitin and Mizushima discloses the wireless tag reading checkout apparatus according to claim 4, wherein the controller is further configured to: 
compare the reference data to the calculated changes in phase difference, 
and determine that a wireless tag, which has transmitted the response wave, has been conveyed by the conveyor when deviation of the calculated changes in phase difference from the reference data falls within a first predetermined range. (Nikitin ¶0123; compare the acceleration profiles (obtained from phase readings over time) from that tag with other tags. These profiles would be unique for each cart (because even tiny deviations from uniform motion will result in big acceleration changes for tags not moving with the cart as seen by the cart reader) but will be very similar for all items in a given cart (because they all move as a whole). It would be somewhat analogous to solving the false positives for forklifts, but measuring motion in a different way. The motion may be measured using e.g. time domain phase difference of arrival)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Chen with the known technique of phase difference determination in Nikitin because applying the known technique would have yielded predictable results and resulted in an improved system by allowing less errors in determining location of product goods, therefore allowing for less stoppages of order inclusions.  The known technique of phase difference is documented in Goren (KR 20060009854 A) “Fixed RFID readers 104 can be used to identify the location of the asset tag is attached as part of the real-time location systems (RTLS). Fixed RFID readers 104 may be determined by utilizing the phase difference reaches technique (phase difference of arrival technology) where the tag attached to the asset with a high accuracy. This positioning method is disclosed in U.S. Patent Application of the invention is the "Object Location System and Method Using REFID", assigned to Symbol technologies by RAj Bridgelall name” and Bridgelall (AU 2005292439 A1.)

Regarding Claim 10, Chen as modified by Nikitin and Mizushima discloses the wireless tag reading checkout apparatus according to claim 1, further comprising: 
first and second sensors each configured to detect an object being conveyed by the conveyor, 
(Chen ¶0043; travel passing a sensor 263, and thereby, the sensor will activate an RFID reader to access data that is registered in the memory embedded inside the RFID tag 521) and to stop the transmission of the interrogation wave when the object is detected by the second sensor. (Nikitin ¶0122; The optical system could be used as an actuator to trigger the reader to the active state when a tag is entering or leaving the shopping cart. The reader could then deactivate antennas 1881, 1882 once a tag is identified as entering or leaving the cart.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Chen with the known technique of phase difference determination in Nikitin because applying the known technique would have yielded predictable results and resulted in an improved system by allowing less errors in determining location of product goods, therefore allowing for less stoppages of order inclusions.  The known technique of phase difference is documented in Goren (KR 20060009854 A) “Fixed RFID readers 104 can be used to identify the location of the asset tag is attached as part of the real-time location systems (RTLS). Fixed RFID readers 104 may be determined by utilizing the phase difference reaches technique (phase difference of arrival technology) where the tag attached to the asset with a high accuracy. This 

Claims 6-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2013/0015240 A1) in view of Nikitin et al. (Pub. No. US 2014/0197926 A1,) Mizushima (JP 2006252181 A) and in further view of Huffar et al. (Pub. No. US 2016/0113422 A1.)
Regarding Claims 6 and 16, Chen as modified by Nikitin and Mizushima discloses the wireless tag reading checkout apparatus according to claim 5.
Chen as modified by Nikitin and Mizushima does not, but Huffar does disclose wherein the controller is further configured to generate a request for a user confirmation of inclusion of the object in a sales transaction when the deviation does not fall within the first predetermined range but falls within a second predetermined range wider than the first predetermined range. (Huffar ¶0128; the weight data refers to the measured weight of ice product remaining with the ice merchandiser. In another embodiment, the filter processor may utilize one or more formulas, algorithms, and the like to discard weight data above/below one or more thresholds (e.g., due to gusty winds). In still other embodiments, the mass determination module 996 may provide a determined mass of ice product to the display 151 for the customer to confirm or deny the determined amount of ice product removed)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in modified Chen with the known technique of user confirmation when confidence levels are not sufficient because applying the known technique would have yielded predictable results and resulted in an improved system by allowing less errors in transactions. 

Regarding Claims 7 and 17, Chen as modified by Nikitin, Mizushima and Huffar discloses the wireless tag reading checkout apparatus according to claim 6, further comprising: 
a display, wherein the controller is further configured to generate a screen for displaying the request on the display. (Chen ¶0001; touch screen and operation interface)

Regarding Claims 8 and 18, Chen as modified by Nikitin, Mizushima and Huffar discloses the wireless tag reading checkout apparatus according to claim 6, wherein the controller is further configured to determine that a wireless tag is on an object that has not been conveyed by the conveyor when the deviation does not fall (Nikitin ¶0123; compare the acceleration profiles (obtained from phase readings over time) from that tag with other tags. These profiles would be unique for each cart (because even tiny deviations from uniform motion will result in big acceleration changes for tags not moving with the cart as seen by the cart reader) but will be very similar for all items in a given cart (because they all move as a whole). It would be somewhat analogous to solving the false positives for forklifts, but measuring motion in a different way. The motion may be measured using e.g. time domain phase difference of arrival)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Chen with the known technique of phase difference determination in Nikitin because applying the known technique would have yielded predictable results and resulted in an improved system by allowing less errors in determining location of product goods, therefore allowing for less stoppages of order inclusions.  The known technique of phase difference is documented in Goren (KR 20060009854 A) “Fixed RFID readers 104 can be used to identify the location of the asset tag is attached as part of the real-time location systems (RTLS). Fixed RFID readers 104 may be determined by utilizing the phase difference reaches technique (phase difference of arrival technology) where the tag attached to the asset with a high accuracy. This 

Conclusion
Pertinent prior art made of record but not relied upon in this action include: Hewett et al. (Pub. No. US 2020/0096599 A1) and Schatz et al. (Pub. No. US 2009/0207024 A1.)  Hewett teaches determining the location of an RFID tag. Schatz teaches determining a tag is located within a shopping cart. Applicant is respectfully suggested to carefully review these references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-5266.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/ANT/          Examiner, Art Unit 3687

	
/SANGEETA BAHL/Primary Examiner, Art Unit 3629